Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. Wang (US 10843027) is considered to be the closest prior art.


    PNG
    media_image1.png
    702
    609
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    340
    560
    media_image2.png
    Greyscale



Wang teaches regarding claim 1:  A dumbbell assembly comprising: a base seat extending along a left-right direction, and including a main seat body (3) which has 5two receiving areas formed in a top surface thereof and spaced apart from each other in the left-right direction (receiving areas 27-29 on each side), each of said receiving areas having a plurality of receiving grooves arranged spaced apart from one another along the left-right direction (grooves 27-29);  10two weight units respectively disposed in said receiving areas (weight units 2), each of said weight units including a plurality of weight blocks received respectively and removably in said receiving grooves of a respective one of said receiving areas (weight blocks 2a-d on each side), each of said 15weight blocks having at least one engaging hole (hold with grooves 24 and 25 in each weight); and a dumbbell (1) including a handle extending in the left-right direction (5), and two weight adjustment modules respectively disposed on two opposite ends of said handle (modules 4) and respectively corresponding to 20said weight units (as seen in FIG 1), each of said weight adjustment modules including an insertion base that defines a plurality of adjustment spaces arranged spaced apart from one another along the left-right direction (insertion bases 6 with adjustment spaces 22 and 23), and a plurality of engaging units respectively received 25in said adjustment spaces and respectively corresponding to said weight blocks of a respective one of said weight units (engaging switch units 8-12), each of said engaging units22 including a drive component mounted on said handle (8a-12a), and at least one insertion pin resiliently connected to said drive component and corresponding to said at least one engaging hole (pins/switches 8b-12b);  5wherein, when said handle is rotated relative to said weight adjustment modules, said handle drives each of said engaging units to move between an engaging state and a disengaging state (as per Wang claim 1); when each of said engaging units is in said 10engaging state, said at least one insertion pin is driven by said drive component to protrude out of said insertion base and engage with said at least one engaging hole in a corresponding one of said weight blocks, thereby connecting said insertion 15base with the corresponding one of said weight blocks (as seen in FIG 11-1, the pins/switches protrude out and interface with the holes of the selected weights).

Wang does not teach the above wherein when each of said engaging units is in said disengaging state, said at least one insertion pin is retracted into said insertion base and is moved 20away from said at least one engaging hole in the corresponding one of said weight blocks, thereby disconnecting said insertion base with the corresponding one of said weight blocks.

Modifying Wang to include the missing features would require improper hindsight and would render Wang inoperable since the mechanisms of operation are fundamentally different (the retracting pins of the instant invention could not replace the switch-style lock of Wang without significant modification of the locking mechanism and the weights themselves. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784